Case 1:19-cv-03296-EGS Document 3 Filed 11/09/19 Page 1 of 2
Case 1:19-cv-03296-EGS Document 2 Filed 11/01/19 Page 4 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individual and title, if any) > C, ‘> ? pt Oo er Do Lb) ( C. CO oclle
“Ty

was received by me on (date) A\ | KY | i g .

© I personally served the summons on the individual at (place)

 

on (date) 5 or

 

C) I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

pe I served the summons on (name of individual) al eC (7 Wer , who is
designated by law to accept service of process on behalf of (name of organization) Y¢ ,

Cxé AEC one ate on (date) Ape pg \ or

I returned the summons unexecuted because ; or

 

 

C1 Other (specify):

eqs
My feesare$ 2) S&S for travel and $ for services, for a total of $ 6-80—- ,

I declare under penalty of perjury that this information is true.

Date: | Gi YE, L——N—~»

Server's signature

Pole, \KChadihah =senec

Printed name and 1 ithe

 

HUIL Forest View Aue

Server’s address

Baltimore , MO BSG

Additional information regarding attempted service, etc:

 

 
Case 1:19-cv-03296-EGS Document 3 Filed 11/09/19 Page 2 of 2
Case 1:19-cv-03296-EGS Document 2 Filed 11/01/19 Page 6 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Ciy, P. 4D)

This summons for (name of individual and title, if any) Hea Croyr +
was received by me on (date) | | } Ly | | Gq

CJ I personally served the summons on the individual at (place)

on (date) 3 or

 

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

, and mailed a copy to the individual’s last known address; or

 

 
   

 

 

on (date)
oe I served the summons on (nae of individual) 2-2 ? Oper Ae , who is
designated by law to accept service of process on behalf of (name of organization) C,
C-é VOL OINOMN te on (date) ( ( or
C) I returned the summons unexecuted because 3 or
O Other (specify):
apy ee
| | EQISe
My feesare$ 7) Ss for travel and $ for services, for a total of $ ~0.00- :

I declare under penalty of perjury that this information is true.

ae Wt 4_[ 19 =

Server’s signature

_A-ble, [Chad bL Senne

Printed nante fr title

 

4Y I Forest View Avenve

Server’s address
Balt mae, WWD D506

Additional information regarding attempted service, etc: f

 

 
